606 N.W.2d 825 (2000)
258 Neb. 941
STATE of Nebraska ex rel. NEBRASKA STATE BAR ASSOCIATION, relator,
v.
Eugene M. FRESE, respondent.
No. S-00-148.
Supreme Court of Nebraska.
March 3, 2000.
John W. Steele, Lincoln, for relator.
Robert J. Mathias, of Piper Marbury Law Firm, for respondent.
HENDRY, C.J., WRIGHT, CONNOLLY, GERRARD, STEPHAN, and McCORMACK, JJ.
PER CURIAM.
On February 11, 2000, Eugene M. Frese, respondent, filed with this court a voluntary surrender of license to practice law. Respondent states that he voluntarily consents to an order of disbarment in the State of Nebraska.
Respondent was admitted to the practice of law in the State of Nebraska on June 19, 1959.
In his voluntary surrender of license, respondent admits that pursuant to a plea agreement with the United States, he entered a plea of guilty to one count of a pending indictment. Specifically, he pled that he had violated 18 U.S.C. § 1029(a)(1), fraud and related activity in connection *826 with access devices, and 18 U.S.C. § 2, aiding and abetting. Judgment on these criminal charges was entered on January 6, 2000.
In his voluntary surrender of license, respondent freely, knowingly, and voluntarily admits that his conduct violated Canon 1, DR 1-102(A)(1), (3), and (4), of the Code of Professional Responsibility, as adopted by the Nebraska Supreme Court.
In his voluntary surrender of license, respondent freely, knowingly, and voluntarily waives his right to notice, appearance, or hearing prior to the entry of an order of disbarment.
Upon due consideration of the pleadings in this matter, the court accepts respondent's surrender of his license to practice law, finds that respondent should be disbarred, and hereby orders respondent disbarred from the practice of law in the State of Nebraska, effective immediately. Respondent shall forthwith comply with Neb. Ct. R. of Discipline 16 (rev.1996), and upon failure to do so, he shall be subject to punishment for contempt of court.
JUDGMENT OF DISBARMENT.
MILLER-LERMAN, J., not participating.